UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended December 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-4850 COMPUTER SCIENCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 95-2043126 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 3170 Fairview Park Drive Falls Church, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (703) 876-1000 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit such files) x YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer xAccelerated filer oNon-accelerated filer oSmaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b of the Exchange Act).oYesxNo 155,090,200shares of Common Stock, $1.00 par value, were outstanding on January 28, 2011. COMPUTER SCIENCES CORPORATION TABLE OF CONTENTS TO FORM 10-Q Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Consolidated Condensed Statements of Income for the Quarters and Nine Months Ended December 31, 2010, and January 1, 2010 1 Consolidated Condensed Balance Sheets as of December 31, 2010, and April 2, 2010 2 Consolidated Condensed Statements of Cash Flows for theNine Months Ended December 31, 2010, and January 1, 2010 3 Consolidated Condensed Statements of Changes in Equity for the Nine Months Ended December 31, 2010, and January 1, 2010 4 Notes to Consolidated Condensed Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 39 Item 4. Controls and Procedures 39 PART II. OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 6. Exhibits 47 i PART I, ITEM 1.FINANCIAL STATEMENTS COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF INCOME (unaudited) Quarter Ended Nine Months Ended (Amounts in millions except per-share amounts) December 31, 2010 January 1, 2010 December 31, 2010 January 1, 2010 Revenues $ Costs of services (excludes depreciation and amortization) Selling, general and administrative Depreciation and amortization Interest expense 43 50 Interest income (8
